Appeal Dismissed and Memorandum Opinion filed June 25, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00305-CV

       JAYPAL C. REDDY A/K/A JAIPAL C. REDDY AND APARNA
                    CHERUKUPALLI, Appellants
                                        V.
              NARASIMHA REDDY CHANDAMURI, Appellee

                On Appeal from the County Court at Law No. 1
                           Jefferson County, Texas
                       Trial Court Cause No. 125718

                 MEMORANDUM                      OPINION


      This appeal is from a judgment signed December 17, 2014. No clerk’s
record has been filed. The clerk responsible for preparing the record in this appeal
informed the court appellants did not make arrangements to pay for the record.

      On April 17, 2015, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellants paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b).

      Appellants have not provided this court with proof of payment for the
record. Accordingly, the appeal is ordered dismissed.



                            PER CURIAM

Panel consists of Justices Boyce, McCally, and Donovan




                                         2